                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

EARNEST CORNELIUS ROWELL                                                        PLAINTIFF
individually and as special administrator of the
Estate of Ernest Ebenezer Rowell

v.                          CASE NO. 3:18-CV-00122 BSM

BNSF RAILWAY COMPANY
UNION PACIFIC RAILROAD,
DIETRICK YOUNG and
CHARLES ESAW                                                                DEFENDANTS

                                         ORDER

      Pursuant to the joint stipulation of dismissal [Doc. No. 51], this case is dismissed with

prejudice.

      IT IS SO ORDERED this 12th day of March 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
